Citation Nr: 0836676	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-20 348	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Legal entitlement to nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant had recognized guerilla service from 
November 1942 to June 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 adverse determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.   


FINDING OF FACT

It is undisputed that the appellant's only service was as a 
recognized guerilla during World War II.  


CONCLUSION OF LAW

The legal criteria for basic eligibility for nonservice-
connected pension benefits are not met.  38 U.S.C.A. §§ 101, 
107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  VA's duties to assist and notify have been 
considered in this case.  As further noted below, the law and 
not the facts are dispositive on this appeal, the duties to 
notify and assist imposed by the VCAA are not applicable to 
this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

The appellant contends that because of his guerilla service 
in the 74th Infantry, 72nd Division, 75th Military District, he 
qualifies for VA nonservice-connected pension benefits.  He 
has submitted affidavits from three officers, Major Elias P. 
Lerio, Captain Victorino G. Cruz, and 2nd Lieutenant Hilarion 
C. Jimenez, and each has sworn that he knows the veteran had 
guerilla service from November 1942 to June 1945.  Also of 
record is a photocopy of the appellant's PA AGO Form 23, 
Affidavit for Philippine Army Personnel, dated in June 1945 
in which the appellant certified that he was a civilian in 
the guerilla forces from October 1942 to June 1945.  A 
photocopy of another PA AGO Form 23, Affidavit for Philippine 
Army Personnel, this one dated in July 1947, shows that the 
appellant certified he was a civilian guerilla from 
November 1942 to June 1945.  

The appellant also submitted a Statement of Pay and 
Allowances from the finance service of the Army of the 
Philippines for the period June 1943 to March 1945; that 
statement refers only amounts for quarters allowance adjusted 
by deductions for emergency and guerilla monies received.  
The only other evidence pertaining to service is an excerpt 
from a book titled They Chose to Fight by Uldarico S. 
Baclagon of the 7th Military District, 71st Division, Allied 
Intelligence Bureau, Civil Gov't of Free Negroes.  The 
excerpt consists of a portion of the roster of troops showing 
the appellant's name and identifying him as having served in 
the 72nd FA Regiment.  The appellant also submitted photos of 
two medals he states he received; one is the Asiatic-Pacific 
Campaign Medal, and the other is the World War II Victory 
Medal.  

In addition to the foregoing, the claims file includes AGUZ 
Form 632 from Paul T. Smith, Major General, U.S. Army, The 
Adjutant General, AGUZ-SAD-PA, which was received at the RO 
in October 1975.  It confirms the appellant was a private in 
the 72nd FA Regiment, 7th Military District, and had 
recognized guerilla service from November 1942 to June 1945, 
which included being in missing status from November 1942 to 
March 1945.  

The appellant argues that being a member of a competent and 
recognized guerrilla organization, the service he rendered 
for and on behalf of the USAFFE (United States Armed Forces 
Far East) should establish basic eligibility for entitlement 
to nonservice-connected disability pension benefits.  

The appellant is mistaken in his interpretation of the law.  
In this regard, the law authorizes the payment of a pension 
to a veteran of wartime who has the requisite service and who 
is permanently and totally disabled from nonservice-connected 
disability not due to the veteran's own willful misconduct.  
38 U.S.C.A. §§ 1502, 1521.  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Commonwealth of the Philippines, 
including recognized guerrilla service, may, under certain 
circumstances, constitute recognized service in the armed 
forces of the United States for VA purposes.  See 38 C.F.R. 
§§ 3.40, 3.41.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.40.  This does not include VA nonservice-
connected pension benefits, which are, as noted above, 
authorized by chapter 15, title 38, United States Code.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information  
contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see Venturella v.  Gober, 10 Vet. App. 
340 (1997).  

In this case, the record indicates that in October 1975, at 
the time of his certification of the appellant's recognized 
guerilla service from November 1942 to June 1945, the U.S. 
Army Adjutant General had before him the PA AGO Forms 23 
completed by the appellant in June 1945 and July 1947.  The 
Adjutant General indicated that the finding of recognized 
guerilla service was based on a reconstructed roster.  The 
Board recognizes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has recently stated 
that a request for verification from the service department 
pursuant to 38 C.F.R. § 3.203 should include submission of 
evidence submitted by the appellant.  Capellan v. Peake, 539 
F.3d 1373 (Fed. Cir. 2008).  Although there is no indication 
that the additional evidence submitted by the appellant has 
been reviewed by the service department, the appellant does 
not contend that it shows that he had any service other than 
that identified by the U.S. Army Adjutant General.  In this 
case, it is undisputed that the appellant's only service was 
as a recognized guerilla during World War II, and the 
appellant does not contend that the evidence he has submitted 
shows any other service.  

The Board appreciates the appellant's assertions that he 
should be eligible for nonservice-connected pension benefits 
due to his service during World War II.  But given the 
applicable statutory and regulatory provisions recited above 
and the facts of this case, the Board finds that because he 
had only recognized guerilla service, the appellant does not 
meet the basic eligibility requirements for VA pension 
benefits.  Thus, the appellant's claim lacks legal 
entitlement under the applicable provisions.  As the law is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet.  
App. 426, 429-30 (1994).  


ORDER

The appellant does not have legal entitlement to nonservice-
connected pension benefits and his claim is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


